Citation Nr: 0403826	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  03-05 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to a 
reopen claim for entitlement to service connection for a 
deviated nasal septum.

2.  Entitlement to an increased rating in excess of 10 
percent for sinusitis with headaches.

3.  Entitlement to an increased (compensable) rating for 
residuals of healed fractures to the skull and zygomatic 
bones.

4.  Entitlement to an increased (compensable) rating for a 
scar in the supra orbita region on the left side.

5.  Entitlement to service connection for a bilateral knee 
disorder (diagnosed as chondromalacia patella).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1959 and from February 1959 to March 1976 with 
subsequent service in the Army Reserves.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision issued in 
October 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The veteran testified at an RO hearing in January 2003; a 
copy of the hearing transcript is associated with the record.

In a May 2003 rating decision, the RO denied the veteran's 
claim for service connection for headaches due to head 
trauma.  The same month, the veteran filed a notice of 
disagreement (NOD) with the later rating decision.  This 
issue, along with the veteran's claims for compensable 
ratings for residuals of healed fractures to the skull and 
zygomatic bones and a scar in the supra orbita region on the 
left side and for service connection for a bilateral knee 
disorder, is addressed in the REMAND portion of this decision 
and will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the two issues discussed in this decision.

2.  In a June 1976 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
deviated nasal septum; the veteran was informed of this 
decision the same month but did not file a notice of 
disagreement (NOD) within one year of such notification.

3.  Evidence added to the record since the June 1976 rating 
decision, either by itself or in connection with evidence 
already of record, does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for a deviated nasal septum.

4.  The veteran's sinusitis with headaches is manifested by 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches and purulent discharge 
or crusting but has not resulted in surgery since 1975.

5.  The facts in this case are not so complex as to require 
obtaining an opinion from an independent medical expert as to 
the likelihood that the veteran's deviated nasal septum was a 
result of the 1958 fracture to his skull or other matter 
raised by this case.




CONCLUSIONS OF LAW

1.  The June 1976 rating decision, denying service connection 
for a deviated nasal septum, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been received since the 
June 1976 rating decision to reopen the veteran's claim for 
service connection for a deviated nasal septum.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003). 

3.  The criteria for a 30 percent rating for sinusitis with 
headaches have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2003).

4.  An advisory medical opinion from an independent medical 
expert is not warranted.  38 U.S.C.A. § 7109 (West 2002); 38 
C.F.R. § 20.901(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to submission of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) became 
effective.  This liberalizing legislation is applicable to 
all claims for VA benefits, to include claims to reopen 
previously denied claims of service connection.  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim.  The VCAA also provides for 
a broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  The VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion.  Special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000, allowing such 
development only if new and material evidence is presented or 
secured, given that the claim was previously denied.

In this regard, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the VCAA left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 (West 2002) 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2003)).  Because the veteran's claim 
to reopen the previously denied claim of service connection 
for a deviated nasal septum was received in December 2001, 
these regulatory provisions apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a deviated nasal septum 
and entitlement to an increased rating for sinusitis with 
headaches.  VA has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by VA of the information required to substantiate the 
claims on appeal.  In this regard, the Board notes that 
collectively, by various informational letters, VCAA letters 
dated in March 2002 and 2003, a September 2002 rating 
decision, and a March 2003 statement of the case (SOC), the 
veteran was provided with information regarding the evidence 
needed to substantiate his claims.  He was informed of the 
need to submit new and material evidence sufficient to reopen 
the previously denied claim, including evidence that the 
claimed deviated nasal septum was not a congenital condition 
of the nose but was due to an in-service injury to his nose.  
To establish entitlement to an increased rating for sinusitis 
with headaches, the veteran needed to show that he met the 
criteria for a higher rating.  Additionally, in the March 
2002 and 2003 VCAA letters and the March 2003 SOC, the 
veteran was given specific information with respect to the 
changes in the law pursuant to the VCAA, as well as to the 
new VA duties to assist pursuant to the VCAA.  He has been 
advised of the evidence considered in connection with his 
appeal with regard to reopening his claim for service 
connection for a deviated nasal septum and an increased 
rating for sinusitis with headaches.  The veteran was also 
provided VA examinations in April 2002 and 2003.

The veteran was also given the opportunity to identify 
additional relevant evidence that may substantiate his 
claims.  The appellant was advised that he needed to provide 
medical evidence showing that his deviated nasal septum was 
related to service and that VA would obtain all identifiable 
medical records providing that the appellant signed releases, 
as needed.  In the absence of information on treatment 
providers and signed releases, the appellant was informed 
that it was his responsibility to furnish such evidence.  But 
the appellant did not provide such information in response to 
the RO's March 2002 letter.  Instead in a March 2002 letter, 
the veteran stated that there had been no significant changes 
in his condition since his retirement in 1976 and that all 
the evidence and medical records had been submitted with 
regard to an in-service injury to his skull.  He did not 
identify health care providers.  Furthermore, the veteran 
presented testimony at an RO hearing.  The veteran and his 
representative have provided additional argument and comment.  
The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims to 
reopen for service connection for a deviated nasal septum and 
for an increased rating for sinusitis with headaches.  

The Board acknowledges that, at the RO hearing, the veteran's 
representative requested that a medical expert opinion be 
obtained as to the likelihood that the veteran's deviated 
nasal septum was a result of the 1958 fracture to his skull, 
if service connection for a deviated nasal septum was not 
granted.  It is the judgment of the Board that the medical 
questions posed by this case are not so complex as to require 
obtaining an advisory opinion from an independent medical 
expert, particularly in light of the fact that the appellant 
has not presented evidence sufficient to warrant reopening 
his claim, the fact that the service medical records clearly 
show that the veteran's 1958 injury to the skull did not 
include an injury to his nose and the fact that the veteran 
was not diagnosed with a deviated nasal septum until May 1966 
more than seven years after his in-service injury.  38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2003).  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen and 
substantiate his claims to reopen for service connection for 
a deviated nasal septum and for an increased rating for 
sinusitis with headaches and has obtained and fully developed 
all relevant evidence necessary for an equitable disposition.  
In a June 2003 VA Form 21-4138, the veteran indicated that he 
had reviewed the SOC and had no additional evidence to 
submit, waived the 60-day waiting period, and asked that his 
case be immediately forwarded to the Board for a decision.  
As such, there has been no prejudice to the veteran in this 
case that would warrant further notice or development, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

New and Material Claim

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
deviated nasal septum.  The requirement of submitting new and 
material evidence to reopen a claim is a material legal issue 
that the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that the RO denied service 
connection for a deviated nasal septum in a June 1976 rating 
decision.  The RO notified the veteran of the decision and 
his appellate rights the same month.  The veteran did not 
file a notice of disagreement with the June 1976 denial of 
his service-connection claim for a deviated nasal septum 
within one year of notification of that decision.  In 
December 2001, the veteran sought to reopen his claim for 
service connection for a deviated nasal septum.  In a 
September 2002 rating decision, the subject of this appeal, 
the RO determined that no new and material evidence adequate 
to reopen the veteran's claim for service connection for a 
deviated nasal septum had been submitted.

Since the veteran did not file a timely NOD with the June 
1976 rating decision, it became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2003).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

At the time of the June 1976 rating decision, service medical 
records showed that the veteran was diagnosed with a deviated 
nasal septum in May 1966 at the Walter Reed Army Hospital, 
but he declined surgery at that time.  In January 1969, the 
veteran was seen for a deviated nasal septum and chronic 
rhinitis with vasomotor component.  Later, in 1975 the 
veteran underwent a septoplasty.  As the RO noted in a letter 
dated in July 1976, contrary to the veteran's assertions, at 
the time of the June 1976 denial of service connection for a 
deviated nasal septum, the complete records of his 
hospitalization following the 1958 injury to his face and 
head did not show any fracture or injury to his nose and that 
a deviated nasal septum is usually a congenital condition and 
not one for which compensation could be paid.  

The evidence presented or secured since the June 1976 rating 
decision includes April 2002 and 2003 VA examination reports, 
hearing testimony, and various statements from the veteran 
and his representative.  At the 2002 VA examination, the 
veteran reported having surgery for a deviated nasal septum 
in the 1960s at Walter Reed Medical Center, which he stated 
did not help.  He complained of chronic sinus trouble with a 
history of infections and difficulty breathing.  On 
examination, no tenderness was noted over the sinuses.  The 
diagnoses included chronic rhinosinusitis with previous 
surgery for deviated nasal septum and obstructive and 
restrictive airway disease.  At an April 2003 VA examination, 
the veteran complained of headaches two to three times per 
month, lasting two hours per episode.  On examination, the 
veteran's sinuses were nontender but the left zygomatic arch 
had mild tenderness with no swelling noted.  X-rays reflected 
chronic pansinusitis.  Diagnoses were chronic pansinusitis, 
chronic headaches, and status post fractures of the skull and 
zygomatic bone.  Neither examiner commented on the etiology 
of the claimed deviated nasal septum.  

At a January 2003 RO hearing, the veteran testified that he 
was diagnosed with a deviated nasal septum at Walter Reed 
Army Hospital and that he received surgery for a deviated 
septum while in service and continued to have breathing 
problems after surgery; that he did not remember having any 
difficulties with his sinuses before his in-service skull 
injury in 1958; that he thought that his nose was broken at 
that time; and that no physician had recommended any kind of 
surgery on his sinuses.  In lay statements, the veteran and 
his representative basically reiterate their contention that 
the veteran's claimed deviated nasal septum was a result of 
an injury to his nose at the time of his 1958 skull accident.

While most of this evidence is clearly new, in that it was 
not previously considered, the evidence is not material to 
the issue under consideration, as it does not raise a 
reasonable possibility of substantiating the veteran's claim.

In this regard, the Board notes that the new evidence is 
redundant or cumulative in nature, confirming that the 
veteran has sinusitis and breathing problems but does not 
include competent medical evidence linking the veteran's 
claimed deviated nasal septum to his 1958 skull injury.  As 
the RO noted in 1976, complete hospital records at the time 
of the 1958 accident show no injury to the veteran's nose.  
The April 2002 VA examiner reported the veteran's history of 
the diagnosis of a deviated nasal septum and subsequent 
surgery and continuing breathing problems.  The veteran's 
January 2003 testimony reiterated the veteran's earlier 
contentions that he thought that his nose had been injured in 
1958 and that this caused his deviated nasal septum.  Thus, 
these records do not raise a reasonable possibility of 
substantiating the veteran's claim.  

As to the lay statements, the Board finds they too are not 
material as such lay opinions are not probative as to the 
question of causation or diagnosis.  They basically reiterate 
the veteran's original contentions.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  Lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (holding that laypersons are not competent to offer 
medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claim, the RO's June 1976 decision remains final.  
Accordingly, the benefit sought on appeal must be denied.

Increased Rating for Sinusitis with Headaches

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is rated as 10 percent disabling under Diagnostic 
Code 6513 for maxillary sinusitis.  At an April 2002 VA 
examination, the veteran was diagnosed with rhinosinusitis so 
Diagnostic Code 6522 for allergic rhinitis will also be 
considered.

Under Diagnostic Code 6513, a 10 percent rating is assigned 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or: more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted for sinusitis following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Fifty percent is the maximum disability rating 
under Diagnostic Code 6513.  A note which follows these 
provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2003).

Under Diagnostic Code 6522, for allergic or vasomotor 
rhinitis with polyps, a 30 percent rating is warranted.  
Without polyps, but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side, a 10 percent rating is to be assigned.  38 C.F.R. § 
4.97, Diagnostic Code 6522 (2003).  Thirty percent is the 
maximum disability rating under Diagnostic Code 6522.

Service medical records show that the veteran complained of 
trouble breathing and snoring and he was diagnosed with a 
deviated nasal septum in May 1966.  He declined surgery at 
that time.  In January 1969, the veteran was seen for a 
deviated nasal septum and chronic rhinitis with vasomotor 
component.  Later, in 1975 the veteran underwent a 
septoplasty.

At an April 2002 VA examination, the veteran reported a 
history of an in-service injury to his skull in 1958, a 
subsequent diagnosis of a deviated nasal septum and surgery 
at Walter Reed Medical Center in the 1960s, which he stated 
did not help.  He complained of continuing breathing problems 
and chronic sinus trouble with a history of infections.  The 
veteran had recently finished a course of Levaquin and was 
taking Guaifenex-G and Zyrtec for his sinus problems.  On 
examination, no tenderness was noted over the sinuses and the 
throat was clear except for excessive postnasal drainage.  X-
rays of the sinuses were normal.  Diagnoses included chronic 
rhinosinusitis with previous surgery for deviated nasal 
septum and obstructive and restrictive airway disease.  The 
examiner opined that the veteran's headaches were secondary 
to his chronic sinus problems and insufficient sleep due to 
his sinus problems.

At his January 2003 RO hearing, the veteran testified that he 
had had three sinus infections since the end of September 
2002; that he would have at least six to eight sinus 
infections a year and each time he would be on antibiotics; 
and that he cleaned his nostrils out daily.

At an April 2003 VA examination, the veteran complained of 
headaches two to three times per month, lasting two hours per 
episode.  On examination, sinuses were nontender but the left 
zygomatic arch had mild tenderness with no swelling noted.  
X-rays reflected chronic pansinusitis.  Diagnoses were 
chronic pansinusitis, chronic headaches, and status post 
fractures of the skull and zygomatic bone.  The examiner 
reviewed the claims file and opined that the veteran's 
headaches are related to his healed skull fracture based on 
the impact of the injury on the head.  He added that the 
veteran had chronic pansinusitis, which also can cause 
headaches.

The Board finds that a 30 percent rating, and no more, is 
warranted for the veteran's service-connected sinusitis with 
headaches.  There is no evidence that the veteran has 
undergone surgery for his sinusitis disability since 1975.  
Thus, a 50 percent rating is not warranted under Diagnostic 
Code 6513.  At the time of examination in April 2002 and 
2003, the veteran had no tenderness over the sinuses but 
excessive postnasal drainage was noted in his throat in April 
2002.  The April 2002 examiner opined that the veteran's 
headaches were secondary to his chronic sinus problems, while 
the April 2003 examiner opined that they were related to his 
skull fracture and that pansinusitis can cause headaches.

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
veteran testified that he averaged six to eight 
incapacitating episodes per year of sinusitis characterized 
by headaches; that he had to take antibiotics with each 
infection; and that he cleaned his nostrils out daily.  Since 
the evidence does not reflect vasomotor rhinitis with polyps, 
a 30 percent rating is not warranted under Diagnostic Code 
6522.  The evidence does not show, nor does the veteran 
allege, radical surgery with chronic osteomyelitis, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries as required for a 50 
percent rating.  As such, the Board finds that the criteria 
for an evaluation in excess of 30 percent have not been met. 

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected sinusitis with 
headaches standing alone presents an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization, due solely to the 
veteran's service-connected disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the 30 
percent rating currently assigned, adequately compensate the 
veteran for any adverse impact caused by his sinus 
disability.  In light of the foregoing, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.


ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for a deviated 
nasal septum is not reopened and the appeal is denied.

Entitlement to a 30 percent rating for sinusitis with 
headaches is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.




REMAND

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the remaining issues 
on appeal.  Consequently, a remand is required to comply with 
the notice and duty to assist provisions contained in the 
VCAA.  The Board observes that the rating criteria pertaining 
to skin disorders, to include scars, were amended, effective 
August 30, 2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) 
(as amended by 67 Fed. Reg. 58,448 (Sept. 16, 2002)).  The RO 
did not provide notice to the veteran of these regulation 
changes with regard to his claim for a compensable rating for 
a scar in the supra orbita region on the left side.

The Board notes that the duty to assist includes obtaining 
pertinent treatment records and providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  The veteran submitted his claims for 
increased ratings for his service-connected disabilities and 
for entitlement to service connection for a bilateral knee 
disorder in December 2001.  However, except for April 2002 
and 2003 VA examination reports, the only other new medical 
records in the file since December 2000 are copies of 
prescriptions dated in October and November 2002 for sinus 
medications.  It is unclear whether the veteran has received 
treatment for the disorders remaining on appeal.  The RO 
again should ask the veteran to identify and sign releases 
for health care providers that treated him for residuals of 
healed fractures to the skull and zygomatic bone and a scar 
in the supra orbita region on the left side from December 
2000 to the present and for treatment for a bilateral knee 
disorder from March 1976 to the present and should obtain 
missing non-VA and VA treatment records.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The veteran testified that his scar was tender at times.  The 
April 2002 VA examination report reflects that there was a 
small hyperpigmented scar over the lateral aspect of the left 
orbit but it does not contain clinical findings addressing 
the former or new skin criteria.  The VA examiner also 
diagnosed the veteran with chondromalacia patella of the 
knees, left worse than right, but did not indicate the 
etiology of the knee disorders.  Moreover, the Board notes 
that no medical records were available for the April 2002 VA 
examiner to review.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994) (medical examination must consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed decision).  Consequently, the veteran will be 
afforded VA orthopedic, neurologic and skin examinations to 
include consideration of the new skin rating criteria and the 
orthopedic examiner will be asked to opine whether the 
veteran's knee disorders are related to service.  

As noted above, in a May 2003 rating decision, the RO denied 
service connection for headaches due to in-service head 
trauma.  In May 2003, the veteran filed an NOD with the later 
rating decision, noting that he has two separate and distinct 
headache conditions, one related to sinusitis and the other 
related to his in-service head injury.    The Board observes 
that the RO has yet to discuss the issue of entitlement to 
service connection for headaches due to in-service head 
trauma in an SOC.  The United States Court of Appeals for 
Veterans Claims has held that where the Board finds an NOD 
has been submitted to a matter that has not been addressed in 
an SOC, the issue should be remanded to the RO for 
appropriate action.  Manlincon, 12 Vet. App. 238.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
residuals of healed fractures to the 
skull and zygomatic bone and a scar in 
the supra orbita region on the left side 
from December 2000 to the present and for 
treatment for a bilateral knee disorder 
from March 1976 to the present.  The RO 
should obtain records from each health 
care provider he identifies, if not 
already in the claims file.  If records 
are unavailable, please have the provider 
so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic, 
neurologic and skin examinations to 
determine the nature and extent of the 
veteran's service-connected residuals of 
healed fractures to the skull and 
zygomatic bone and a scar in the supra 
orbita region on the left side and the 
onset and etiology of a bilateral knee 
disorder.  All indicated tests or studies 
deemed necessary should be done.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.  The 
examination reports should include a 
detailed account of all manifestations of 
relevant pathology found.

First, the veteran should be examined by 
an orthopedist and a neurologist to 
determine the nature and extent of the 
veteran's residuals of healed fractures 
to the skull and zygomatic bone and a 
scar in the supra orbita region on the 
left side and the onset and etiology of a 
bilateral knee disorder.  If range of 
motion studies demonstrate any limitation 
of motion, the orthopedic examiner should 
discuss whether the limitation may be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
orthopedic examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
orthopedic examiner should specify any 
functional loss due to pain or weakness, 
if possible measured in degrees of 
limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the orthopedic examiner should 
provide an opinion as to the degree of 
any functional loss likely to result from 
a flare-up of symptoms or on extended 
use.  The examiner should document, to 
the extent possible, the frequency and 
duration of exacerbations of symptoms.  

With regard to residuals of healed 
fractures to the skull and zygomatic 
bone, the examiner should indicate 
whether there had been loss of part of 
both inner and outer tables of the skull 
and the dimensions of such loss (that is, 
an area larger than the size of a 50-cent 
piece or 1.140 square inches (7.355 sq. 
cm.) or an area smaller than the size of 
a 25-cent piece or 0.716 square inches 
(4.619 sq. cm.)); or whether a brain 
hernia or intracranial complications are 
present.

With regard to the knees, the orthopedic 
examiner is requested to review all 
pertinent medical treatment and 
examination records in the veteran's 
claims file, and after a thorough 
clinical examination, the examiner should 
provide explicit responses to the 
following questions:

(a) Does the veteran have a left or right 
knee disorder(s)?

(b) If there is a knee disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service, to include a forklift accident 
in 1958. 

The neurologic examiner should indicate 
whether there is any neurological 
symptomatology related to the residuals 
of healed fractures to the skull and 
zygomatic bone.  

Second, the skin examiner should 
expressly give the extent of the scar in 
the supra orbita region on the left side 
in square inches or square centimeters, 
should indicate whether the veteran's 
scar is unstable (i.e., frequent loss of 
covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scar 
limits the function of, or causes limited 
motion of, the affected part.  

The skin examiner should also discuss 
whether there is disfigurement of the 
head, face or neck which is characterized 
by visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one or more features or paired set of 
features (nose, chin, forehead), eyes 
(including eyelids), ears (auricles), 
cheeks, lips, or has one or more 
characteristics of disfigurement.  The 8 
characteristics of disfigurement are: 
scar 5 or more inches (13 or more cm.) in 
length; scar at least 1/4-inch (0.6 cm.) 
wide at widest part; surface contour of 
scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin 
hypo- or hyper- pigmented in an area 
exceeding 6 square inches (39 sq. cm.); 
skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); 
underlying soft tissue missing in an area 
exceeding 6 square inches (39 sq. cm.); 
skin indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  
The skin examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.

The examiners should clearly outline the 
rationale for any opinion expressed.

3.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues remaining on appeal.

4.  After completion of the above, the RO 
should perform a de novo review and 
readjudicate the appellant's increased 
rating and service-connection claims, 
including any additional evidence 
obtained on remand.  In particular for 
the scar in the supra orbita region on 
the left side, the RO's review should 
include consideration of both the former 
and current skin rating criteria.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

5.  The RO should issue the appellant and 
his representative a statement of the 
case as to the issue of entitlement to 
service connection for headaches due to 
in-service head trauma.  The appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The RO 
should allow the appellant and his 
representative the requisite period of 
time for a response.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



